Citation Nr: 1734340	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for vision problems, claimed as bilateral cataracts or uveitis .

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hypertension, claimed as secondary to exposure to herbicides. 

3.  Entitlement to service connection for a seizure disorder. 

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder for the period prior to October 20, 2015 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In a March 2016 rating decision, the RO granted entitlement to a higher 70 percent rating for PTSD, effective October 20, 2015.   In March 2016, the Veteran submitted a response to the March 2016 supplemental statement of the case (addressing each of the issues on the title page) in which he elected to withdraw his appeal.  


FINDINGS OF FACT

In March 2016, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal of his claims.    


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.

In correspondence dated in March 2016,  the Veteran submitted a response to the March 2016 supplemental statement of the case (addressing each of the issues on the title page) in which he elected to withdraw his appeal.

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeals are dismissed.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


